Citation Nr: 1412359	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-34 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development by way of a VA examination is warranted in this case.  There is evidence of a current disability, an in-service incident, and an indication that the current diagnosis of PTSD may be related to an in-service incident.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of her psychiatric disorder.

The examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  The examiner is asked to state what, if any, psychiatric disorders are demonstrated in the record and through examination of the Veteran.  While all evidence should be reviewed, the examiner's attention is drawn to the following facts:

* The Veteran served on active duty from October 1986 to October 1989.

* The Veteran claims she developed PTSD from a sexual assault that occurred during service, wherein she became pregnant.  She has stated that the assailant was her boyfriend at the time, and that she had drunk too much and did not remember having intercourse with her boyfriend.  The service records show that the Veteran elected to terminate a pregnancy in January 1988.

* In a June 1989 Report of Medical History, the Veteran responded no to questions of whether she ever had or had then frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and periods of unconsciousness.

* The service personnel records show that at the end of 1991 and beginning of 1992 (while in the Reserves), the Veteran had multiple unexcused absences from her Army duties.  

* The Veteran reports that she was first diagnosed with bipolar disorder in October 1997.  VA has attempted to obtain private medical records from that period of time without success.

* The Veteran began receiving medical treatment from VA in January 2007.  At that time, she was given a PTSD screen, wherein she answered no to all four questions asked.  A depression screen was found to be negative.  The Veteran was specifically asked about military sexual trauma, such as, "When you were in the military, did you ever receive unwanted or uninvited sexual attention (i.e. touching, cornering, pressure for sexual favors or inappropriate verbal remarks etc.)?" and, "When you were in the military, did anyone ever use force or threat of force to have sex against your will?"  The examiner wrote, "Patient denies experiencing [military sexual trauma] in the past."

* A March 2007 VA treatment record shows that the Veteran was providing facts regarding her background.  As to her military history, she was asked if she had been exposed to combat during her service, and she responded no.  When asked if she had experienced noncombat trauma, she answered yes.  The examiner noted that the "non-combat related trauma has to do with fear of spiders."  

* An April 2007 private medical record shows that the Veteran was seen at a Crisis Response Center at Mercy Hospital.  She was asked to provide her history of sexual/physical abuse.  She reported that she was sexually abused by her stepfather from age 13 to 15 and that he physically abused her as well.  

* The Veteran was hospitalized at Mercy Hospital at that time in April 2007.  The hospital summary report shows that the Veteran reported she left home when she was 15 years old due to the sexual abuse by her stepfather.  She was given an Axis I diagnosis of "Bipolar disorder, currently depressed, polysubstance dependence."

* A May 2007 VA treatment record shows that the Veteran reported she was first diagnosed with bipolar disorder in October 1997 and reported having trouble with this in her childhood, where she would stay up all night.  She was given a "Military Sexual Trauma Screen" (same questions as laid out above), and she responded no to both questions.  When she was given a PTSD screen, she was asked about whether she had terrible experiences in her life.  She responded yes, which included being punched and knocked down by her boyfriend in April 2006, being threatened with a knife by her boyfriend in April 2006, seeing her mother be beaten by her father, and being sexually abused by her stepfather from age 13 to 15.  

* When addressing her social and developmental history in May 2007, the Veteran again reported being sexually abused by her stepfather and that she left home at age 15 to live with her uncle.  At that time, she was given multiple Axis I diagnoses of cocaine dependence, alcohol dependence, bipolar disorder per report, cannabis abuse and nicotine use disorder.  

* The Veteran completed a "Function Report" in connection with an application for benefits with the Social Security Administration (SSA).  She wrote that waking up in the morning was a struggle for her and that she usually would not sleep until the early morning hours.  She described having bad dreams of sexual abuse by her stepfather and dreams of dying.  

* A January 2008 VA treatment record shows that the Veteran was asked about trauma history, including military sexual trauma.  The examiner noted that the Veteran was molested by her stepfather from age 13 to 15 and then left home.  She was given Axis I diagnoses of bipolar disorder by history with depressions mostly, continuous alcohol/crack cocaine dependence and marijuana abuse.  

* A January 2008 VA treatment record shows that the Veteran was given a screen for PTSD, and she tested positive (she answered all four questions in the affirmative).  

* A January 2008 examination conducted by the SSA shows that the Veteran reported she had been diagnosed with bipolar disorder in 1999, that she felt depressed and that it was hard to forget "the stuff [she] had been through."  The examiner noted that the Veteran had been a victim of domestic violence as recently as one week before the present interview.  When providing her personal/family history, she reported leaving home at 15 years old because of the sexual abuse by her stepfather.  The examiner noted that the Veteran had been the victim of a crime in terms of domestic violence and being sexually abused by her stepfather from ages 13 to 15.  This examiner entered Axis I diagnoses of polysubstance dependence, chronic PTSD, and bipolar disorder I.

* A February 2008 VA treatment record shows that the Veteran met with a therapist.  The therapist noted that the Veteran had come to the domiciliary to address homelessness, unemployment/no income, substance abuse, "PTSD (childhood abuse)" and bipolar disorder.  

* A separate February 2008 VA treatment record (which is dated four days after the above-described record), the therapist described the Veteran's history.  The therapist noted that the Veteran was sexually abused by her stepfather from the age of 13 until she was 15.  The therapist also noted that the Veteran's mother did not believe the Veteran regarding the sexual abuse.  

* A separate February 2008 VA treatment record (which is dated three days after the above-described record) documents the first report by the Veteran of military sexual trauma, although the specific stressor is not described.  

* In a July 2011 statement, the Veteran described the in-service incident and the impact it had had on her over the years.  She stated that PTSD had kicked in about four years ago when her assailant called her after not having any contact with her for 14 years.  She described suppressing her rage for all these years.  As to the in-service incident, the Veteran stated that her assailant laughed about the incident the next morning following the sexual assault.  She also stated that her new-found knowledge of the different types of rape was what helped her to realize just what happened to her.  

Based on your review of the record, the examiner is asked to address each of the following questions:  

(a) Is there a medical reason to believe or doubt the Veteran's story about being raped in service?  Specifically, the Veteran reported pre-service abuse for an extended period before adding reports of an in-service assault more recently.  Is there any literature suggesting that this pattern is consistent or inconsistent with common patterns of reporting by victims of multiple instances of sexual assault?

(b) Accepting the Veteran's description as to the sexual abuse by her stepfather and the in-service military sexual trauma both as true, is it at least as likely as not (i.e., at least equally probable) that any current psychiatric disorder(s) was either incurred in or aggravated by the Veteran's service from October 1986 to October 1989?

In answering all questions, please state the reasoning upon which you base your conclusions.  For example, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  

2.  Readjudicate the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and bipolar disorder, with consideration of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

